     Case 2:20-cv-01738-KJM-CKD Document 13 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK WILEY,                                      No. 2:20-cv-1738 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    R. MASTERSON, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 10, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
     Case 2:20-cv-01738-KJM-CKD Document 13 Filed 01/25/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed December 10, 2020, are adopted in full;
 3          2. Plaintiff’s amended complaint is dismissed without prejudice for failure to exhaust
 4   available administrative remedies prior to filing suit; and
 5          3. This case is closed.
 6   DATED: January 25, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
